Opinion by
Willson, J.
§ 668. Appeal; sureties in a replevy bond against whom a judgment is rendered may join in an appeal. C.’s property being levied upon under an attachment in *590favor of M., he replevied the same, R. and P. being sureties upon his replevy bond. Judgment was rendered in justice’s court against 0. and his said sureties upon the replevy bond, and they appealed to the county court, giving a joint appeal bond. In the county court the appeal bond was dismissed upon motion of M. because said sureties had joined in the appeal bond as principals. Held error. As the judgment was rendered against the sureties upon the replevy bond, they had the right to-appeal therefrom, and it was proper for them to join with their principal, 0., in the appeal bond.
May 2, 1885.
Reversed and remanded.